05/09/2022


            SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0603



                                   DA 21-0603

                  NORVAL ELECTRIC COOPERATIVE INC.,

                            Appellant/Cross-Appellee

                                        v.

                             SHALAINE LAWSON,

                            Appellee/Cross-Appellant

                        ____________________________

         ORDER ON APPELLEE AND CROSS-APPELLANT’S
      UNOPPOSED MOTION FOR CONFIRMATION OF DUE DATE
                 ____________________________

      Upon consideration of Appellee/Cross-Appellant’s unopposed motion for

confirmation of the due date for her combined response and cross-appeal, and good

cause appearing therefor,

      IT IS HEREBY ORDERED that the due date for the Appellee/Cross-

Appellant’s response and cross-appeal brief is June 6, 2022.




                                         1
                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                             May 9 2022